— Order unanimously affirmed with costs. Memorandum:" Plaintiffs motion for summary judgment was properly denied. The motion papers raise, issues of 'fact concerning the cost to complete and correct the work performed by the subcontractor, the amount of the legal expenses incurred in connection with the filing of mechanics’ liens, and whether defendant LeCesse Brothers Contracting, Inc. waived the requirement of a written authorization for the extra work. (Appeal from order of Supreme Court, Erie County, Fudeman, *952J. — summary judgment.) Present — Doerr, J. P., Denman, Boomer, Pine and Lawton, JJ.